DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that there is Unity of Invention based on the box IV of the International search report.  This is not found persuasive because the rejection of independent claim 4 in the current office action shows lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites “an air inlet”.  It is unclear if this “air inlet” is from the same “at least one air inlet” recited in claim 4.  For purposes of examination “wherein the second opening also corresponds to an air inlet of the inlet module” will be considered - - wherein the second opening also corresponds to an air inlet of the at least one air inlet of the inlet module - - .
	Claim 7 recites “an air inlet”.  It is unclear if this “air inlet” is from the same “at least one air inlet” recited in claim 4.  For purposes of examination “wherein the panel comprises a third opening corresponding to an air inlet of the inlet module” will be considered - - wherein the panel comprises a third opening corresponding to an air inlet of the at least one air inlet of the inlet module - - .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0146752) in view of Ryu et al. (US 2018/0361824) and Hasegawa et al. (JP-2005306165).
	Per claim 4, Lee teaches a motor vehicle comprising: an engine compartment (“Engine room”, see figure 5 of Lee); and a cabin (Passenger compartment”, see figure 5 of Lee), with the engine compartment and the cabin being separated by a panel (see annotated figure below of figure 5 of Lee); and a device comprising 	a housing (10) defining an air duct (air passage through 10) for the flow of an air flow, the housing comprising: an inlet module (see annotated figure below of figure 5) comprising at least one air inlet (12), with an air filter (50) being arranged inside the inlet module; and a distribution module (see annotated figure below of figure 5), comprising at least one air outlet (see annotated figure below of figure 5); wherein the inlet module is configured to be arranged in a first area of a vehicle (the area of the engine room where the inlet module is arranged is considered “a first area”), the distribution module is configured to be arranged in a second area of the vehicle (the area of the passenger compartment where the distribution module is arranged is considered “a second area”), wherein the inlet module and the distribution module are detachably and sealably assembled to the panel (see figure 5 showing a seal used in the installation of the housing to the panel), the panel comprising a first opening for allowing through the air flows originating from the inlet module inside the distribution module but fails to explicitly teach the inlet module and the distribution module being assembled together in a detachable manner, the inlet module and the distribution module are detachabely assembled to the panel, and the air filter being able to be removed from the second area of the vehicle.

    PNG
    media_image1.png
    753
    774
    media_image1.png
    Greyscale

	Regarding the detachability, Ryu teaches a vehicle air conditioning housing wherein an inlet module (110) and a distribution module (200) are assembled together in a detachable manner (see figure 5 of Ryu) and the inlet module (110) and the distribution module (200) are detachably assembled to a panel (300) for securing sufficient mixing performance of cold and warm air (para. 0115).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vehicle air conditioning housing wherein an inlet module (110) and a distribution module (200) are assembled together in a detachable manner (see figure 5 of Ryu) and the inlet module (110) and the distribution module (200) are detachably assembled to a panel, as taught by Ryu in the inventio of Lee, in order to advantageously secure sufficient mixing performance of cold and warm air (para. 0115).
	Regarding the removing of the air filter, Hasegawa teaches a vehicle a machine compartment (1) including an inlet module (13) comprising an air filter (18) in a first area (area where inlet module is located is considered “a first area”) and a cabin (inside vehicle shown in figure 1) including a distribution module (4B) in a second area (area where distribution module is located is considered “a second area”), with the air filter (18) being able to be removed from the second area of the vehicle (“. Therefore, according to the first aspect of the present invention, it is possible to easily replace and maintain the filter means (18) from the passenger compartment”, page 2, fourth paragraph of the English Translation of Hasegawa) for “safely and efficiently” replacing the air filter (page 2, fourth paragraph of the English Translation of Hasegawa).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vehicle a machine compartment including an inlet module comprising an air filter in a first area and a cabin including a distribution module in a second area, with the air filter being able to be removed from the second area of the vehicle, as taught by Hasegawa in the combined teachings, in order to advantageously “safely and efficiently” replace the air filter (page 2, fourth paragraph of the English Translation of Hasegawa).
	Per claims 5-7, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Lee, as modified, teaches wherein the inlet module is arranged in the engine compartment (see figure 5 of Lee) and the distribution module is arranged in the cabin (see figure 5 of Lee) and the panel (see figure 5 of Lee) but fails to explicitly teach the panel comprising a second opening to allow a user to access the air filter (claim 5), wherein the second opening also corresponds to an air inlet of the inlet module (claim 6), and wherein the panel comprises a third opening corresponding to an air inlet of the inlet module (claim 7).
	However, Hasegawa teaches a panel (see annotated figure below of figure 3 of Hasegawa) comprising a second opening (16) (i.e. to clarify, the first opening in the opening leading to 4B) to allow a user to access the air filter (18) (claim 5), wherein the second opening also corresponds to an air inlet of the inlet module (“The inside air introduction part (16) for taking in the air communicates with the vehicle interior, and the filter means (18) can be detached from the inside air introduction part (16)”, pg. 2, third paragraph) (claim 6), and wherein the panel comprises a third opening (see second annotated figure below of figure 7 of Hasegawa) corresponding to an air inlet of the inlet module (claim 7) for “safely and efficiently” replacing the air filter (page 2, fourth paragraph of the English Translation of Hasegawa).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a panel comprising a second opening to allow a user to access the air filter, as taught by Hasegawa in the invention of Lee, as modified, in order to advantageously “safely and efficiently” replace the air filter (page 2, fourth paragraph of the English Translation of Hasegawa).


    PNG
    media_image2.png
    298
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    561
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (WO2015088119) teaches a vehicle including an air filter removable from inside a passenger cabin.
Takenaka et al. (JPH1111143A) teaches a vehicle including an air filter removable from inside a passenger cabin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763